 Case 2:20-cv-04780-JAK-KS Document 20 Filed 03/14/21 Page 1 of 2 Page ID #:173



 1
 2                                                                         JS-6

 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   KAMILIA RIZK,                                  No. 2:20-CV-04780-JAK-KS
11          Plaintiff,
                                                    ORDER RE JOINT STIPULATION
12   v.                                             FOR DISMISSAL OF THE ENTIRE
                                                    ACTION WITH PREJUDICE (DKT. 19)
13   COSTCO WHOLESALE
     CORPORATION: DOES 1 to 100,
14
            Defendants.
15
16
17         Based on a review of the Joint Stipulation for Dismissal of the Entire Action with
18   Prejudice (the “Stipulation” (Dkt. 19)), sufficient good cause has been shown. Therefore,
19   the Stipulation is APPROVED. Pursuant to Federal Rule of Civil Procedure 41(a)(1), the
20   above-captioned civil action is hereby dismissed in its entirety, with prejudice, as to all
21   Defendants, with each party bearing its or her own attorney’s fees and costs.
22
23   IT IS SO ORDERED.
24
     Date: March 14, 2021                   ____________________________
25
                                                 John A. Kronstadt
26                                               United States District Judge
27
28
 Case 2:20-cv-04780-JAK-KS Document 20 Filed 03/14/21 Page 2 of 2 Page ID #:174



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
